Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
20,  2006








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed June 20,  2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00480-CV
____________
 
IN RE DANIEL J. RICHARD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May 25, 2006, relator Daniel J. Richard, an inmate in the
Terrell Unit of the Texas Department of 
Criminal Justice, filed a petition for writ of mandamus in
this Court,[1]
seeking an order compelling 
the Honorable William C. McCulloch, judge of Probate Court
No. 4, Harris County, Texas, to rule 
on relator=s motion to enforce the Will of Lucille R. Stafford. Relator
has failed to establish he is 
entitled to the mandamus relief requested and, accordingly,
we deny relator=s petition for writ of 
mandamus.                             
 
PER CURIAM
Petition Denied and Memorandum
Opinion filed June 20, 2006.
Panel consists of Chief Justice
Hedges, and Justices Yates and Guzman.  




 




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.